
	
		I
		112th CONGRESS
		1st Session
		H. R. 1613
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Heck (for
			 himself, Mr. Matheson,
			 Ms. Berkley,
			 Mr. Daniel E. Lungren of California,
			 and Mr. Heller) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title VI of the Clean Air Act to make a
		  restriction on the use of class II substances inapplicable to certain fire
		  suppression agents.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Protection Act of 2011.
		2.Fire suppression
			 agentsSection 605(a) of the
			 Clean Air Act (42 U.S.C. 7671d(a)) is amended—
			(1)by striking
			 or at the end of paragraph (2);
			(2)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
			(3)by adding the
			 following new paragraph after paragraph (3):
				
					(4)is listed as
				acceptable for use as a fire suppression agent for nonresidential applications
				in accordance with section
				612(c).
					.
			
